department of the treasury washington dc contact person telephone number in reference to t br ra t3 no ot internal_revenue_service legend taxpayer a ‘taxpayer b taxpayer c annuity d company e state fp date date date amount amount amount dear this is letter submitted on your behalf by your authorized representative as supplemented by correspondence received by the internal_revenue_service on and correspondence dated in response to the b representations support your ruling_request of the internal_revenue_code the following facts and in which you request a letter_ruling under section taxpayer a whose date of birth was date died at age on date survived by taxpayer b his spouse at the time of his death taxpayer a owned annuity d an annuity which your authorized representative asserts is described in code sec_403 with company e page prior to his death taxpayer a executed a beneficiary designation with respect to his interest in annuity d pursuant to which taxpayer a named taxpayer c his daughter as the beneficiary of his annuity bd on date which was within nine months of date taxpayer c executed a disclaimer of her interest in annuity d which your authorized representative asserts is disclaimer in part indicated that taxpayer c had not accepted the disclaimed property or representative has also asserted on your behalf that with respect to the disclaimed property pursuant to the laws of state f taxpayer c is treated as if she had predeceased taxpayer a taxpayer a's estate became the beneficiary of his annuity d a valid disclaimer under the laws of state f an interest in the disclaimed property a result of taxpayer c’s disclaimer your authorized the as taxpayer a's will in relevant part provides that taxpayer b is the beneficiary of taxpayer a’s residuary_estate that taxpayer b is to be the sole personal representative of his estate taxpayer a’s will also provides to taxpayer b after the disclaimer referenced above company e distributed annuity d the personal representative of the said personal representative then paid annuity d to taxpayer b proceeds totaling amount estate of taxpayer a proceeds totaling amount which was less than amount surviving_spouse of taxpayer a as the residual beneficiary of taxpayer a's estate then rolled over the annuity d proceeds which she had received into an individual_retirement_arrangement ira in her name personal representative of taxpayer a’s estate had received taxpayer a's annuity d proceeds the rollover occurred within days of the date on which the taxpayer b the set up and maintained based on the above facts and representations you through your authorized representative request the following letter_ruling that taxpayer b was eligible to roll over the distribution of taxpayer a's interest in annuity d into an ira set up and maintained in her name pursuant to code sec_403 as long as the rollover occurred no later then the 60th day measured from the date said distribution was received by the personal representative of taxpayer a’s estate with respect to your ruling_request sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_40l a an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid of the code qualified_retirement_plan is transferred into sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed ‘the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions page a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- for the life i lives employee's designated_beneficiary or or joint life expectancies of the employee and the or life expectancy of the employee or the joint ii for a period of years or more and b any distribution to the extent the distribution is required under sec_401 sec_402z c b an individual_retirement_account described in sec_408 individual_retirement_annuity described in sec_408 endowment_contract plan an annuity plan described in sec_403 a iii iv and a sec_40l a of the code qualified retirement other than an ii an of the code defines eligible_retirement_plan as i 402'c of the code provides that sec_402 shall not transfer cf a distribution made after the 60th ay following the the distributee received the property distributed zic -2 of the income_tax regulations question and answer rerally that any amount that is paid from a qualified_plan the year in which the employee attains or would have will not be treated as required under sec_401l a le rollover_distribution if it otherwise qualifies and such dist section f the code provides that if a distribution attributable c the spouse of the employee after the employee's the code will apply to such distribution in the same were the employee except that the spouse shall transfer o i retirement annuity a sec_408 individual_retirement_account ora sec_1 provides the surv meets the associated r ations -2 of the income_tax regulations question and answer a distribution attributable to hat if an employee is paid iving spouse sec_402 applies to the distribution if the spouse were the employee a distribution to thus of an employee is an eligible_rollover_distribution if it ie requirements of sec_402 and and the code sec_403 b a sets down the general_rule applicable to rollovers of emounts received from code sec_403 b annuities code sec_403 b provides in summary that rules similar to of sec_402 shall apply for purposes rules of paragraphs through cf subparagraph a 2iy page code sec_403 provides in relevant part similar to the requirements of code sec_401 apply to annuities described in code sec_403 that requirements sec_1_403_b_-2 of the regulations q a-1 provides in summary that an eligible_rollover_distribution received from a code sec_403 annuity may be rolled over into an ira sec_1_403_b_-2 of the regulations q a-1 further provides in short that the rules with respect to rollovers in sec_402 distributions from sec_403 annuities also apply to eligible rollover c and with respect to your ruling_request generally if a decedent's qualified pian assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira thus however in this case subsequent to the disclaimer referenced above an annuity described in code sec_403 taxpayer a’s estate became the beneficiary of taxpayer a's interest in annuity d annuity d was paid to taxpayer b estate taxpayer a's annuity d estate in her name to taxpayer b as residuary beneficiary of taxpayer a’s taxpayer b then rolled over amount into an ira set up and maintained as personal representative taxpayer b paid amount as the personal representative of taxpayer a’s taxpayer a’s interest in a portion of based on the facts given above the service will not apply the general_rule referenced herein and will treat taxpayer b taxpayer a's surviving_spouse as having received taxpayer a's annuity d from taxpayer a and not from taxpayer a’s estate to the extent of amount as noted above the annuity d distribution referenced herein was the only distribution made from said annuity of any portion of taxpayer a's interest in the annuity furthermore taxpayer a had not attained age at the time of death and if alive would still not have attained age thus said distribution is not ineligible to be treated as an eligible_rollover_distribution under code sec_402 c a which applies to distributions of code sec_403 annuities pursuant to code sec_403 b thus based on the above the service concludes with respect to your ruling_request that taxpayer b was eligible to roll over the distribution of taxpayer a's interest in annuity d into an ira set up and maintained in her name pursuant to code sec_403 as long as the rollover occurred no later then the 60th day measured from the date said distribution was received by the personal representative of taxpayer a's estate this ruling letter is based on the assumption that annuity d had satisfied the requirements of sec_403 of the code at all times relevant thereto in addition it assumes that the ira set up by taxpayer b to receive page the amounts transferred from said plan has met or will meet the requirements of sec_408 finally it assumes that the disclaimer referenced herein complies with the requirements of code sec_2518 at all times relevant thereto this ruling letter notes that amount was rolled over into taxpayer b’s the ruling letter does not apply to the difference between amount and ira amount which difference was amount this ruling is directed solely to the taxpayer who requested it of the code provides that it may not be used or cited by others as sec_6110 precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours atta ve frances v sloan manager technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 oe fo
